Title: Mathew Carey to James Madison, 18 May 1830
From: Carey, Mathew
To: Madison, James


                        
                            
                                SIR,
                            
                            
                                
                                    Philadelphia,
                                
                                May 18, 1830.
                            
                        
                        
                        I have for many years deeply regretted, that numerous pamphlets, published in Great Britain, admirably
                            calculated to promote the happiness and prosperity of society, are never republished here; and as only a few copies of
                            pamphlets are imported, they are almost altogether unknown to our citizens--I have likewise regretted that many pamphlets
                            and essays of a similar character, written and published in this country, are almost wholly unknown out of the town or
                            city in which they make their appearance. To obviate this evil, and disseminate such productions extensively, I submit for
                            your consideration, a project, which, if properly supported, will answer that purpose to a
                            certain extent. It remains to be seen whether in the cities of Boston, New York, Philadelphia, and Baltimore, there can be
                            found a dozen or twenty public-spirited citizens, who will make the trifling sacrifice necessary for the accomplishment of
                            so important an object. Yours, respectfully,
                        
                        
                            
                                M. Carey
                            
                        
                    P. S. May I be permitted to add, that for above eleven years past, I have annually expended in printing and paper, for the
                            public benefit, gratuitously, above twelve times the amount of the proposed subscription? Is it not full time to call for
                            co-operation?
                        _________________________________________
                        _________________________________________
                        Whereas numerous pamphlets are published in Great Britain, which would be eminently beneficial to society, if
                            republished here— but which, from their very limited probable sales, no bookseller could publish without loss, and
                            therefore they are almost altogether unknown to our citizens— and whereas various pamphlets and newspaper essays, equally
                            valuable, appear in this country, which have a very limited circulation— and whereas it is highly desirable, that
                            productions of this description should be disseminated as widely as possible— and whereas associations for the promotion
                            of useful knowledge have been found highly advantageous in Great Britain, and would be equally useful in this country—
                            therefore the subscribers have resolved to associate for the purpose of publishing and circulating gratuitously, pamphlets
                            and essays of the character above described, under the following constitution:—
                        1. The title of this Society shall be— "The Society for the Dissemination of Useful Knowledge."
                        2. It shall consist of as many members as shall sign this Constitution, and conform to its terms.
                        3. The officers shall be a President, Vice President, Secretary, and Treasurer, who shall have all the
                            powers, and perform all the duties usually pertaining to such officers.
                        4. The subscription shall be twenty-five dollars, payable at the time of subscription.
                        5. As this is a novel undertaking, and may not be found to answer the expectations of the parties, the
                            engagement shall be only for a year, in the first instance; to be renewed, at the expiration of that term, should the
                            members judge proper.
                        6. It shall go into operation as soon as twelve subscribers are procured.
                        7. A committee of publication, of three members, shall be appointed, without whose unanimous concurrence no
                            pamphlet shall be printed.
                        8. No works on any points whatever of religious controversy, or politics, or on the disputed points of
                            political economy, shall be published by the Society. 
                        9. Among the primary objects of the Society shall be the dissemination of important statistics, and of sound
                            doctrines on the subject of education, and on the best means of promoting national and individual prosperity, happiness,
                            and virtue.
                        10. Such pamphlets or essays as the Society shall publish, shall be distributed, gratuitously, as extensively
                            as possible through the union, among enlightened citizens likely to have influence on society.
                        